ACCEPTED
                                                                                   01-15-00042-cr
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             6/1/2015 11:33:41 AM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                            NO. 01-15-00042-CR

STATE OF TEXAS                        §   IN THE                 FILED IN
                                                          1st COURT OF APPEALS
                                      §                       HOUSTON, TEXAS
VS.                                   §   1st COURT       6/1/2015 11:33:41 AM
                                      §                   CHRISTOPHER A. PRINE
MICHAEL BROWN                         §   OF APPEALS              Clerk


         MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Michael Brown, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

        1.   This case is on appeal from the 163rd Judicial District Court of

Orange County, Texas.

        2.   The case below was styled the State of Texas vs. Michael

Brown, and numbered B-140,443-R.

        3.   Appellant was    convicted   of Possession    of a   Controlled

Substance.

        4.   Appellant was assessed a sentence of Life on December 11,

2014.

        5.   Notice of appeal was given on December 16, 2014.
     6.    The clerk's record was filed on March 25, 2015; the reporter's

record was filed on February 25, 2015.

     7.    The appellate brief is presently due on May 26, 2015.

     8.    Appellant requests an extension of time of 30 days from the

present date, i.e. June 24, 2015.

     9.    One extension to file the brief has been received in this cause.

     10.   Defendant is currently ncarcerated.

     11.   Appellant relies on the following facts as good cause for the

requested extension:

     The Attorney for Appellant has been laboring under a heavy caseload

and requires more time to prepare said brief.

     WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for

such other and further relief as the Court may deem appropriate.

                                    Respectfully submitted,

                                    CHRISTINE R BROWN-ZETO
                                    Attorney at Law
                                    1107 Green Avenue
                                    Orange, Texas 77630
                                    Tel: (409) 886-8558
                                    Fax: (409) 883-6523
                                   By: /s/ Christine R. Brown-Zeto
                                      Christine R. Brown-Zeto
                                      State Bar No. 03102200
                                      crbrownzeto@sbcglobal.net
                                      Attorney for Michael Brown



                       CERTIFICATE OF SERVICE

      This is to certify that on May 4, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's

Office, Orange County, 801 Division, Orange, Texas 77630, by personal

delivery.



                                   /s/ Christine R. Brown-Zeto
                                   Christine R. Brown-Zeto
STATE OF TEXAS                        §
                                      §
COUNTY OF ORANGE                      §


                                AFFIDAVIT

     BEFORE ME, the undersigned authority, on this day personally

appeared Christine R. Brown-Zeto, who after being duly sworn stated:

     "I am the attorney for the appellant in the above numbered and

     entitled cause.   I have read the foregoing Motion To Extend

     Time to File Appellant's Brief and swear that all of the

     allegations of fact contained therein are true and correct."



                                   /s/ Christine R. Brown-Zeto
                                   Christine R. Brown-Zeto
                                   Affiant


     SUBSCRIBED AND SWORN TO BEFORE ME on May 4, 2015, to

certify which witness my hand and seal of office.


                                   /s/ Chrystal Murphy
                                   Notary Public, State of Texas
                                   My Commission Expires: June 2, 2018